Citation Nr: 0708180	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 due to 
treatment by VA from December 2003 to January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to July 
1945.  He died in 
January 2004, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In March 2005, the Board remanded this case for additional 
procedural and evidentiary development.


FINDINGS OF FACT

1.  A January 2004 certificate of death indicates that the 
veteran died in January 2004, at the age of 82.  The 
certificate of death lists the immediate cause of death as 
anoxic brain damage.  No other contributing or underlying 
causes were noted.

2.  At the time of the veteran's death, service connection 
was in effect for: lumbosacral strain with diffuse 
degenerative disc disease, evaluated as 
20 percent disabling; laceration of the left leg, evaluated 
as 10 percent disabling; status post fracture, distal 
phalanx, ring finger, and middle phalanx, middle finger, of 
the left hand with joint deformity and stable ankylosis, 
evaluated as 10 percent disabling; atrophy of the right 
gluteal muscle and tissue, evaluated as 10 percent disabling; 
and para central scotoma of the right eye due to injury, 
evaluated as 10 percent disabling.   The combined disability 
evaluation for the veteran's service-connected disabilities 
was 50 percent, effective from June 2002.  

3.  The veteran's anoxic brain damage began many years after 
his military service and was not due to or the result of 
service.  

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause or 
hasten the veteran's death.

5.  The VA medical treatment received by the veteran from 
December 2003 to January 2004 is not shown to have caused the 
veteran's death.  

6.  The veteran's death was not due to carelessness, 
negligence, lack of proper skill or similar instance of fault 
on the part of VA in furnishing medical treatment.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§, 3.303, 3.312 (2006).

2.  The criteria for establishing entitlement to Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1151, due to treatment by VA from December 2003 to January 
2004 are not met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
April 2004 and in August 2005, as well as other letters, the 
statement of the case and supplemental statements of the case 
advised the appellant of the foregoing elements of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the appellant has been provided 
with all necessary VA examinations during the course of this 
appeal.  The Board notes that a medical opinion regarding the 
issue of service connection for the cause of death is not 
needed in this case.  The fatal condition noted on the 
veteran's certificate of death, 


i.e. anoxic brain damage, is not shown to be related to the 
veteran's military service, or any of his service-connected 
disabilities.  Moreover, the appellant has not proffered any 
specific argument or causative theory relating to this 
particular claim.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claims.  
 
The appellant, the widow of the veteran, is seeking 
entitlement to DIC benefits under two alternative theories.  
The appellant claims that negligent VA medial treatment led 
to the veteran's death.  Alternatively, she claims that the 
veteran's service-connected conditions resulted in or 
contributed to the cause of the veteran's death.

A.  Service Connection for Cause of Death

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection is rebuttably presumed for 
certain chronic diseases, including brain hemorrhage and 
brain thrombosis, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran served in the Army from June 1940 
to July 1945.  A review of his service medical records was 
silent as to any complaints of treatment for anoxic brain 
damage.  His separation physical, dated in July 1945, noted 
that his lungs and cardiovascular system were normal.  X-ray 
examination of the chest was also noted to be normal

In January 2004, the veteran passed away.  His certificate of 
death, dated in January 2004, noted that he denied in January 
2004, at the age of 82.  The certificate listed the 
immediate cause of death as anoxic brain damage.  No other 
contributing or underlying causes were noted.

At the time of the veteran's death, service connection was in 
effect for: lumbosacral strain with diffuse degenerative disc 
disease, evaluated as 20 percent disabling; laceration of the 
left leg, evaluated as 10 percent disabling; status post 
fracture, distal phalanx, ring finger, and middle phalanx, 
middle finger, of the left hand with joint deformity and 
stable ankylosis, evaluated as 10 percent disabling; atrophy 
of the right gluteal muscle and tissue, evaluated as 10 
percent disabling; and para central scotoma of the right eye 
due to injury, evaluated as 10 percent disabling.   The 
combined disability evaluation for the veteran's service-
connected disabilities was 50 percent, effective from June 
2002.  

Based upon a review of the veteran's claims folder, the Board 
finds that the cause of the veteran's death, anoxic brain 
damage, was not related to his military service, or 


any of other service-related condition.  Specifically, the 
veteran's service medical records are completely silent as to 
any complaints of or treatment for anoxic brain damage.

A VA medical opinion, dated in May 2004, with a follow-up 
addendum, dated in March 2006, indicates that the veteran's 
fatal condition was the result of  cardiac/respiratory 
arrest, which was incurred a few days after the veteran had 
been hospitalized for treatment of bilateral pneumonia.  
There is no competent evidence of record linking the 
veteran's anoxic brain damage, bilateral pneumonia, or 
cardiac/respiratory arrest to his active duty service.  None 
of these conditions are shown in the medical records until 
many years after the veteran's discharge from the service.  
Moreover, there is no competent evidence that the veteran's 
service-connected disabilities caused or contributed 
substantially or materially to cause or hasten the veteran's 
death.

In making this determination, the Board notes that the 
appellant's statements cannot provide competent evidence of a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under the foregoing circumstances, a basis upon which to 
establish service connection for the cause of the veteran's 
death has not been presented and the appeal is denied.  

B.  DIC Benefits Under the Provisions of 38 U.S.C.A. § 1151

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361 (2006).

The provisions of 38 C.F.R. § 3.361 (c)(1) indicates that 
actual causation is required in presenting a successful claim 
pursuant to 38 U.S.C.A. § 1151.  To establish causation, the 
evidence must show that the hospital or medical care resulted 
in the veteran's death.  Merely showing that a veteran 
received care or treatment and that the veteran died does not 
establish cause. 38 C.F.R. § 3.361 (c)(1).  The proximate 
cause of disability or death is the action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause. 38 C.F.R. § 3.361 (d).

In this case, the veteran sought emergency treatment for 
progressive shortness of breath and a two-day history of 
fever on December 26, 2003.  Soon after being admitted to the 
VA medical center he was found to have bilateral lobar 
pneumonias, and started on antibiotics.  He seemed to be 
improving until December 30, 2003, at which time he had 
respiratory arrest.  The hospitalization report stated:

He was initially treated for his 
pneumonia and was improving until 
December 30 at which time he had a 
respiratory arrest.  Code was called and 
several members of the Code Team as well 
as other physicians responded to the 
code.  He was placed on a monitor and CPR 
and Bag-Mask-Valve ventilations were 
initiated.  It was known that the patient 
had a history of chronic 


Afib.  He was placed on a monitor and 
found to be in and out of Vtach and Vfib 
at the time during the code.  He was 
defibrillated [a] number of times during 
which palpable pulses were felt 
intermittently and eventually he was 
started on amiodarone and his pulse 
returned and he was intubated and sent to 
ICU for mechanical ventilation and 
stabilization.  During his ICU course he 
remained stable on the ventilator but his 
neurologic exam gave a grim prognosis as 
his GCS was 6 and he was not recovering 
any mental function.  

On January [redacted], 2003, the veteran was removed from the 
ventilator, and he subsequently passed away on January [redacted], 
2004, after he had been transferred to a hospice.

The appellant has found fault with the medial treatment 
provided to the veteran prior to his death.  She contends 
that the veteran had been getting better prior to the 
incident on December 30, 2003, and that some type of 
negligence in care had to have occurred.  As such, she 
asserts entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151.  

The RO obtained a medical opinion from a VA physician in June 
2004, along with a follow-up addendum, dated in March 2006.  
This physician indicated that he had reviewed all of the 
pertinent medical records contained in the claims file.  
After reviewing these records, the physician concluded that 
the veteran's death was not the result of careless, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA.  The VA 
examiner noted that the veteran experienced 
respiratory/cardiac arrest, and that even with proper 
monitoring, care 


and treatment being given, the VA staff could not reasonably 
foresee this occurring.  The VA examiner further indicated 
that during such an incident, there is almost always some 
cerebral anoxia experienced.  Sometimes it is mild, and 
sometimes more severe depending on how much oxygen is getting 
to the brain.

Applying the pertinent legal criteria to the facts summarized 
above, the competent medical evidence of record does not 
support a conclusion that the veteran's death was caused by 
VA medical care.  While the record clearly indicates that the 
veteran experienced cardiac/respiratory arrest while admitted 
to a VA medical center, there is no indication in the record 
that this incident, which led to his fatal anoxic brain 
damage, was in any way related to or caused by VA medical 
care or treatment.  To the contrary, the sole medical opinion 
or record indicates that the proper standard of care was 
provided by VA to the veteran.  It further indicates that the 
VA medical staff could not foresee the veteran's 
cardiac/respiratory arrest, and could not foresee or control 
the amount of anoxia that would be experienced by the veteran 
as a result thereof.  Merely showing that the veteran 
received care and treatment and that he died does not 
establish cause.  See 38 C.F.R. § 3.361 (c)(1).

As for the statements received from the appellant, the 
veteran's daughter and son-in-law, asserting that the 
veteran's death was the result of improper medical treatment, 
a layperson without medical training is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the preponderance of the 
evidence is against the appellant's claim for entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151 due to 
treatment by VA December 2003 to January 2004.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
due to treatment by VA from December 2003 to January 2004 is 
denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


